Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment and remarks filed on 04/21/2022 and the Examiner’s Amendment. 
2.	Claims 1-2, 5-7 and 10 have been amended (See the Examiner’s Amendment).
3.	Claims 3-4, 8-9 have been previously canceled (See the Examiner’s Amendment).
4.	Claims 1-2, 5-7 and 10 are allowed.

	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Darin Gibby (Reg# 38464) on 05/09/2022.

The application has been amended as follows:

In the claims:
Claims 1-2, 5-7 and 10 have been amended.
Claims 3-4 and 8-9 previously canceled.

The list of all claims are attached in the OA.APPENDIX document named:
Examiner’s  Amendment_17181164.


REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method/system  comprising: identifying a proprietary statement, the proprietary statement executable by the source computing system to invoke at least one of a data import computing task and a data export computing task in the source computing system, selecting, for the proprietary statement, a corresponding operational pipeline before run-time of the target computing system; and  transmitting at least one command specified by the selected operational pipeline and associated parameters to the target computing system; wherein execution of the of the at least one command causes the target computing system to perform computing tasks that correspond to respective computing tasks performed by the source computing system when the source computing system executes the proprietary statement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Spitz et al US 7277835 B2 discloses: parametric based design system is exported from a source CAD system ; create an importable design model of the parameterized feature, which is imported into a target CAD system.  A computer readable data structure for creating non-parameterized boundary representations used for importing and exporting data between a source computer aided design ("CAD") system and a target CAD system. 

Godman (US 20180059965)  discloses In one embodiment, a direct indication from the host computer may be the trigger event (e.g., the host detected trigger event). For example, a device driver or a host application installed on the host computer may send a library command that is used as a trigger event for the library to collect a log snapshot. In this example, the command may comprise a vender unique command, a proprietary command or a supported command (e.g., SCSI Mode Select). frames may comprise additional storage slots, deep slot cells, drives, import/export stations, accessors, operator panels, etc.

Title: The open interface framework: A tool for multimodal interaction author: MSerrano et al, published on 2008.
Title: Constructing distributed systems in Conic; author: J Magee, published on 1989.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196